

116 HR 1208 IH: To amend the Immigration and Nationality Act to waive certain requirements for naturalization for American Samoan United States nationals to become United States citizens, and for other purposes.
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1208IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Mrs. Radewagen introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Immigration and Nationality Act to waive certain requirements for naturalization for
			 American Samoan United States nationals to become United States citizens,
			 and for other purposes.
	
		1.Waiver of certain naturalization requirements for American Samoan United States nationals to become
			 United States citizens
 (a)FindingsThe Congress finds the following: (1)Under the Immigration and Nationality Act, persons born in Puerto Rico, Guam, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands are citizens of the United States at birth. Persons born in the United States territory of American Samoa are nationals of the United States, but not citizens, at birth.
 (2)The term national of the United States is defined under the Immigration and Nationality Act to include persons who, though not citizens of the United States, owe permanent allegiance to the United States.
 (3)For more than 100 years, American Samoans who are United States nationals have demonstrated their loyalty and allegiance to the United States. On April 17, 1900, the village chiefs of Tutuila and Aunu’u ceded their islands to the United States. On July 16, 1904, his Majesty King Tuimanu’a of the Manu’a Islands and his village chiefs did the same. On February 20, 1929, the Congress officially ratified the Treaty of Cession of Tutuila and Aunu’u and the Treaty of Cession of Manu’a. On March 4, 1925, by Joint Resolution of the Congress, American sovereignty was officially extended over Swains Island and it was placed under the jurisdiction of the government of American Samoa.
 (4)Since ratification of the Treaties of Cession, many American Samoans who are United States nationals have joined the United States Armed Forces and fought for the United States during World War II, the Korean, Vietnam, and Persian Gulf wars, and most recently in Iraq and Afghanistan.
 (5)However, in order for American Samoans who are United States nationals to become United States citizens, they must follow the same procedure as aliens lawfully admitted for permanent residence. This procedure requires, among other steps, an application, fingerprinting, an interview, an English language and civics examination, and participation in an oath ceremony. The procedure may take years to complete.
 (6)Given that American Samoa’s education system is structured to closely resemble that of public schools in the United States, that courses on United States history, civics, and government are thoroughly taught, that English is the language of public school instruction, and that United States nationals by definition owe permanent allegiance to the United States, it is in the national interest that United States nationals be allowed to become United States citizens by more expeditious means.
 (b)Naturalization of certain residents of American SamoaSection 325 of the Immigration and Nationality Act (8 U.S.C. 1436) is amended to read as follows:  325.Nationals but not citizens of the United States; residence within outlying possessions (a)Eligibility for naturalizationA person not a citizen who owes permanent allegiance to the United States, and who is otherwise qualified, may—
 (1)if the person becomes a resident of any State, be naturalized upon compliance with the applicable requirements of this title, except that in applications for naturalization filed under the provisions of this section, residence and physical presence within the United States within the meaning of this title shall include residence and physical presence within any of the outlying possessions of the United States; or
 (2)if the person has continuously resided in any State or outlying possession of the United States from birth to the date of approval of the application, be naturalized upon compliance with the applicable requirements of this title other than sections 312 and 337(a) and paragraphs (1) and (2) of section 316(a).
							(b)Jurisdiction
 (1)In generalThe Secretary shall provide that applications, interviews, filings, oaths, ceremonies, or other proceedings under this title, to the extent applicable, are available in an outlying possession of the United States with respect to—
 (A)any applicant for naturalization under subsection (a)(2); (B)any applicant for naturalization under section 328 or 329 who is a resident of an outlying possession of the United States; or
 (C)any child described in section 322(a)(5)(B) for whom an application is made under section 322. (2)LimitationNotwithstanding any other provision of law, including sections 310(c) and 336(b), no court shall have jurisdiction over any application for naturalization filed by or on behalf of a resident of an outlying possession of the United States.
 (c)ConstructionIn determining eligibility for naturalization under subsection (a)(2)— (1)absence from any State or outlying possession of the United States for a continuous period of more than 180 days shall break the continuity of such residence, unless the person establishes to the satisfaction of the Secretary of Homeland Security that the person did not abandon such person’s residence during such period;
 (2)in conducting the investigation and examination of the person under sections 332(a) and 335, the Secretary of Homeland Security may in the discretion of the Secretary waive a personal interview of the person; and
 (3)the Secretary of Homeland Security, in the discretion of the Secretary, may impose a reduced fee for an application for naturalization under such subsection compared to other applications for naturalization, taking into account the relative costs of processing an application for naturalization under such subsection..
 (c)Children residing in American SamoaSection 322(a)(5) of the Immigration and Nationality Act (8 U.S.C. 1433(a)(5)) is amended to read as follows:
				
 (5)The child— (A)is temporarily present in the United States pursuant to a lawful admission, and is maintaining such lawful status; or
 (B)is present and resides in an outlying possession of the United States. 2.Sense of Congress regarding political status education in American SamoaIt is the sense of the Congress that the Secretary of the Interior may provide technical assistance to the Government of American Samoa under section 601(a) of the Act entitled An Act to authorize appropriations for certain insular areas of the United States, and for other purposes, approved December 24, 1980 (48 U.S.C. 1469d(a)), for public education regarding political status options only if the political status options are consistent with the Constitution of the United States.
 3.Referendum on United States citizenshipThe Secretary of the Interior is authorized to make a grant to the Chief Election Officer of American Samoa for the purpose of providing funds necessary to include on the ballot in the first general election held in American Samoa after the date of the enactment of this Act, and to report to Governor of American Samoa and the Congress the results of, a referendum on the following questions:
 (1)Should all nationals of the United States who are residing in American Samoa on the date on which this referendum takes place be declared to be citizens of the United States?; and
 (2)Should all individuals who are born in American Samoa after the date on which this referendum takes place be declared to be citizens of the United States at birth?.
			